Citation Nr: 0823530	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
for an adjustment disorder.

2.  Entitlement to an initial rating greater than 30 percent 
for eczematous dermatitis.

3.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the left knee.

4.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease of the lumbosacral spine.

5.  Entitlement to an initial rating greater than 10 percent 
for hypertension.

6.  Entitlement to an initial compensable rating for scar of 
the right neck, residual of basal cell carcinoma.

7.  Entitlement to service connection for a right elbow 
disorder.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for a sleep disorder.

10.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served as a member of the Rhode Island Army 
National Guard.  In pertinent part, he had a period of active 
service from January 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held in 
Providence, Rhode Island.  The hearing transcript is 
associated with the claims folder.

The issues of entitlement to higher initial ratings, 
entitlement to TDIU and entitlement to service connection for 
right elbow and right knee disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Service connection for insomnia, as a manifestation of the 
veteran's service connected adjustment disorder, has already 
been established and compensated.


CONCLUSION OF LAW

The claim of entitlement to service connection for insomnia 
is dismissed for lack of subject matter jurisdiction.  
38 U.S.C.A. §§ 1110, 7105(d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 4.14, 4.126, 4.130, Diagnostic Code 9440 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The veteran seeks entitlement to service connection for a 
sleep disorder.  His service and post-service medical records 
clearly reflect his treatment for insomnia.  Thus, there is 
no factual dispute that the veteran's current insomnia had 
its onset in service.

The record also reflects that the veteran is service 
connected for an adjustment disorder, currently evaluated as 
50 percent disabling under Diagnostic Code 9440.  The symptom 
of "chronic sleep impairment" supports the lesser 30 
percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

VA regulations prohibit compensating a claimant twice for the 
same symptomatology.  38 C.F.R. § 4.14.  As discussed in the 
January 2006 VA examination report, the veteran's service 
connected adjustment disorder results in occupational and 
social impairment with reduced reliability and productivity 
due to a multitude of symptoms, including chronic sleep 
problems.  There is no medical evidence suggesting that the 
veteran has a disability manifested by insomnia other than 
his service-connected adjustment disorder.

As explained by the United States Court of Appeals For 
Veterans Claims (Court), compensating a claimant twice for 
the same symptomatology "would overcompensate the claimant 
for the actual impairment of his earning capacity."  Brady 
v. Brown, 4 Vet. App. 203, 206 (1993) (compensation for 
somatic aspects of psychiatric disorder precluded by 
38 C.F.R. § 4.14 and previous version of 38 C.F.R. § 4.132 
where the psychiatric disorder was the predominant disorder 
to be rated).

The provisions of 38 C.F.R. § 4.126(d) instruct that when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate the disability under a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  The Board finds no schedular provisions in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, that 
would allow for a disability evaluation in excess of 50 
percent for insomnia as a separate entity.

As service connection for insomnia, as a manifestation of his 
service connected adjustment disorder, has already been 
established and compensated, the Board finds that the claim 
of service connection for insomnia that is currently on 
appeal must be dismissed.  In essence, the Board concludes 
that the veteran's insomnia is part and parcel of his 
service-connected disability, and is already contemplated by 
the 50 percent rating assigned for that disorder.  As there 
is no justiciable issue before the Board, the Board must 
dismiss this claim for lack of subject matter jurisdiction.  
38 U.S.C.A. § 7105(d)(5).

The Board will take into consideration the veteran's sleep 
disorder in evaluating the service connected adjustment 
disorder.
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the veteran raises a service connection issue 
that has already been resolved in his favor.  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  

To the extent a VCAA notice is required, the veteran was 
provided a pre-adjudicatory letter in January 2006 explaining 
the types of evidence and/or information deemed necessary to 
substantiate his claim, and the relative duties upon himself 
and VA in developing his claim.  He was specifically advised 
to send in any evidence in his possession pertinent to his 
claim.  In March 2006, he was advised of the criteria for 
establishing a disability rating and effective date of award.  
Thus, the essential VCAA requirements have been met in this 
case.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
The record contains persuasive and probative medical evidence 
establishing that the veteran's insomnia is a manifestation 
of his service-connected adjustment disorder.  Thus, further 
examination is not necessary under the provisions of 
38 C.F.R. § 3.159.

As will be discussed in the Remand portion of this decision, 
the veteran has a pending appeal for disability benefits from 
the Social Security Administration (SSA).  The Board has 
considered whether VA has a responsibility to obtain those 
records with respect to the claim of entitlement to service 
connection for insomnia, which is decided herein.  In this 
regard, the Board has also considered the holding of Tetro v. 
Gober, 14 Vet. App. 110 (2000), and other cases, wherein the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists. 

However, the duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  

As Board finds that the veteran does suffer from insomnia as 
a manifestation of his adjustment disorder, and it has 
already been service-connected and compensated by the award 
of a 50 percent rating, the origin for the insomnia is not in 
question.  Thus, remanding this case to obtain such records 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

ORDER

The claim of entitlement to service connection for a sleep 
disorder is dismissed.


REMAND

The record reflects that the veteran filed a claim for 
disability benefits with SSA which was denied.  At the May 
2008 hearing, the Board was advised that an appeal is pending 
on this decision.  These records, which are not associated 
with the claims folder, should be obtained prior to any 
further adjudication of the claims.  Quartuccio v. Principi, 
16 Vet. App. 183, 188 (2002) (possibility that SSA records 
could contain relevant evidence cannot be foreclosed absent a 
review of those records).

At his May 2008 hearing, the veteran testified that VA was in 
the process of scheduling him for epidural injections to his 
service connected lumbar spine disability.  This testimony 
suggests a possible increased severity of his lumbar spine 
symptoms since his last VA examination in February 2007.  
Additionally, a June 2006 VA clinical record includes the 
veteran's report of a falling incident due to left knee 
buckling.  The stability of the veteran's left knee joint was 
last evaluated during a January 2006 VA examination. 

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In 
light of the above, the Board finds that contemporaneous VA 
examinations should be obtained for the veteran's service 
connected left knee and lumbar spine disorders.

The Board also notes that, after the last VA examination in 
February 2007, the veteran's VA Vocational and Rehabilitation 
folder was associated with the claims folder.  This evidence 
shows that the veteran's Career Assessment Inventory testing 
returned invalid results due to the veteran's difficulty 
providing clicking in the correct response areas.  It was 
noted that the veteran may have been having difficulty with 
easy confusion and inability to follow directions.  A VA 
substance abuse evaluation in June 2006 indicated that such 
complaints may be associated with alcohol usage.  A VA 
examiner in January 2006 questioned whether the veteran's 
alcohol usage was an effort to self-medicate his psychiatric 
symptoms.

The Board is of the opinion that additional VA examination is 
warranted to identify all manifestations, and the current 
severity, of the veteran's service connected adjustment 
disorder which is based upon review of all the evidence of 
record.

With respect to the right knee disability claim, the 
veteran's service medical records clearly reflect his 
complaint of bilateral knee pain.  The RO has granted service 
connection degenerative joint disease of the left knee, and 
the record is clear that the veteran received arthroscopic 
treatment for a medial meniscus tear of the left knee in 
April 2005.

However, the service medical records provide ambiguous 
references with respect to the veteran's right knee findings 
and treatment.  A June 2005 clinical record reported that a 
magnetic resonance imaging (MRI) scan of the right knee 
showed a medial meniscus tear.  The radiologist's report is 
not of record, and only reflects that an MRI of the right 
knee was performed at Beauregard-Vernon MRI, LLC in June 2005 
and that the results were available through the RadWorks 
system.  

An August 2005 clinical record referred to the veteran as 
having a "RIGHT KNEE SCOPE 3 MONTHS AGO," which appears 
clearly incorrect according to the veteran's May 2008 
testimony.  Notably, however, the April 2005 surgical report 
for the left knee arthroscopy referenced the "right lower 
extremity" being prepped, draped and incised.  

On this record, the Board is of the opinion that obtaining 
the actual June 2005 MRI report pertaining to the veteran's 
right knee is necessary to determine whether there was actual 
radiologic evidence of a right knee meniscal tear in service.  
Additionally, in light of the numerous references to right 
knee pain and ambiguity as to whether the diagnoses of 
chondromalacia patellae and patellofemoral syndrome pertained 
to the veteran's right knee, the Board finds that medical 
examination and opinion based upon review of the claims 
folder is necessary to decide this claim.

Finally, the Board notes that the veteran was sent a letter 
in May 2008 advising him of the schedular criteria applicable 
to his service connected disabilities being rated.  See 
generally Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008).  Notably, this letter did not advise him of the 
criteria for evaluating instability of a knee joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  In May 2008, he 
testified to residual numbness of the excision scar on his 
neck which raises the potential applicability of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805.  On remand, the veteran 
should be provided notice of the potential application of 
these diagnostic codes consistent with the holding in 
Vazquez-Flores and Veterans Benefits Administration (VBA) 
Fast Letter 08-16 (June 2, 2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice consistent with 
the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) and VBA Fast Letter 08-16 
(June 2, 2008).  In particular, he should be 
advised as follows: 

a)  to submit medical or lay evidence 
demonstrating a worsening or increase 
in severity of his service connected 
disabilities and the effect that 
worsening has on his employment and 
daily life; and

b) notice of the schedular criteria for 
evaluating left knee instability under 
Diagnostic Code 5257, and for 
evaluating scar disabilities Diagnostic 
Codes 7803, 7804 and 7805.

2.  Obtain the veteran's clinical records of 
treatment at the Providence, Rhode Island VA 
Medical Center since February 2006.

3.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security disability 
benefits, including all medical records and 
copies of all decisions or adjudications; and 
associate the records with the claims file.  If 
no records are available, a negative reply 
should be obtained and associated with the 
claims file.

4.  Schedule the veteran for appropriate 
examination to evaluate the current severity of 
his service connected left knee and lumbar spine 
disabilities, and clarification as to whether a 
current disability of the right knee exists.  
The claims folder must be provided to the 
examiner for review.

With respect to the left knee disability, the 
examiner should provide the following findings:
    
a) the veteran's range of motion findings 
in extension and flexion of the left 
knee;

b) a description of whether veteran has 
pain, pain on use, weakness, 
incoordination, or excess fatigability of 
the left knee joint and, if so, portray 
any additional functional limitation of 
the left knee due to these factors in 
terms of degrees of additional loss of 
motion, if feasible; and

c) describe whether the veteran has any 
recurrent instability or lateral 
subluxation of the left knee and, if so, 
describe whether such instability or 
subluxation slight, moderate, or severe 
in degree?

With respect to the lumbar spine disability, 
the examiner is requested to provide the 
following findings:

a) identify all current manifestations of 
the service connected degenerative disc 
disease of the lumbar spine;

b) provide range of motion findings for 
the thoracolumbar spinal segment in terms 
of forward flexion, extension, left and 
right lateral flexion and left and right 
lateral rotation; 

c) describe whether veteran has pain, 
pain on use, weakness, incoordination, or 
excess fatigability of the thoracolumbar 
spine and, if so, portray any additional 
functional limitation of the 
thoracolumbar spine due to these factors 
in terms of degrees of additional loss of 
motion, if feasible; and 

d) describe whether there is muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or 
abnormal kyphosis.

With respect to the right knee and right elbow, 
the examiner is requested to identify the 
current diagnosis, or diagnoses, attributable to 
the veteran's right knee and right elbow, if 
any.  If a current disability exists, the 
examiner is requested to provide opinion as to 
whether it is at least as likely as not 
(probability of 50% or greater) that such 
disability (the right knee and/or right elbow) 
was first manifested, incurred in and/or 
aggravated during his period of active duty from 
January 2004 to December 2005.

In so doing, the examiner should discuss the 
significance of the service medical entries 
referring to a right medial meniscus tear shown 
by MRI examination as well as diagnoses of 
chondromalacia patellae and patellofemoral 
syndrome.  

5.  Schedule the veteran for appropriate 
examination to determine the nature and current 
level of severity of the veteran's service-
connected adjustment disorder.  The claims file 
must be made available to the examiner. 

The examiner is requested to identify all 
symptoms and manifestations of the veteran's 
service connected adjustment disorder which 
delineates any non-service connected factors 
that have contributed to the veteran's overall 
psychological, social, and occupational 
functioning.  


The examiner should be further requested to 
provide opinion as to whether the veteran's 
service connected adjustment disorder renders 
him unable to obtain and maintain substantially 
gainful employment and, if so, to identify the 
onset of the veteran's unemployability due to 
his service connected psychiatric disability.  

In so doing, the examiner should discuss the 
significance of the June 2006 individual 
unemployability assessment by C.E.B., M.Ed., 
CDMS; the June 2006 VA substance abuse 
evaluation; the January 2006 VA examiner's 
questioning of whether the veteran's alcohol 
usage was being used as a means to self-medicate 
his psychiatric symptoms; and the contents of 
the VA Vocational and Rehabilitation folder.

6.  Thereafter, readjudicate the claims on 
appeal.  In so doing, the RO should consider the 
potential applicability of Diagnostic Codes 
5257, 7803, 7804 and 7805.  In light of this 
complex remand, the RO should review the medical 
reports carefully to insure they have answered 
all questions raised above.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and afforded 
the applicable period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


